Opinion issued June 6, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00230-CR
____________

RAYMOND SABALA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 860657



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on March 2, 2001.  A motion for new trial was timely filed. 
The deadline for filing notice of appeal was therefore May 31, 2001, 90 days after
sentencing.  See Tex. R. App. P. 26.2(a)(2).  Notice of appeal was filed on January 17,
2002, well after the deadline.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).  We also note that this was a plea-bargained felony case in
which appellant waived his right to appeal.  See Buck v. State, 45 S.W.3d 275, 278
(Tex. App.--Houston [1st Dist.] 2001, no pet.).
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.